UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Chartwell Small Cap Value Fund (Class A: CWSVX) (Class I: CWSIX) ANNUAL REPORT October 31, 2013 Chartwell Small Cap Value Fund a series of Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 24 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chartwell Small Cap Value Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.chartwellmutualfunds.com Small Cap Value Fund Fiscal Year End Review Dear Fellow Shareholder: The Chartwell Small Cap Value Fund registered very good results during the fiscal year ended October 31, 2013.Absolute returns were very strong in a robust market environment and returns relative to the benchmark were superior as the fund exceeded the Russell 2000 Value Index by nearly four percent at NAV. Performance Fiscal Year Ended 10/31/2013 CWSVX with maximum sales load 28.80% CWSVX at NAV 36.70% Russell 2000 Value Index 32.83% Market environment Equity markets continued to rise steeply in late 2012 and throughout 2013.The real economy strengthened steadily but moderately.Consumer spending increased at a slow rate and labor marketsand unemployment improved more slowly than many hoped but home prices, construction and auto sales made big gains.Monetary easing continued, driving equities and fixed income investments to record levels, though bonds traded off late in the fiscal year on concerns as to when the stimulus might end.The federal budget deficit improved but the political environment remained troubled.Outside the U.S. economic growth steadied in Europe, slowed in China and emerging markets and picked up in Japan.Economically-sensitive business and consumer spending sectors appreciated very strongly while interest-sensitive utility companies and real estate investment trusts lagged the market. Performance discussion The fund barely kept pace with the market in late 2012 but gained steadily versus the ever-rising Russell 2000 Value Index benchmark during calendar 2013 as stock selection was good.The fund’s focus on companies of somewhat higher quality than the benchmark, that is, those with higher returns on equity and assets, better growth prospects, stronger balance sheets and more stable earnings, seemed to be a neutral factor in explaining portfolio performance as it was neither a large headwind nor tailwind during the year. Stock selection was the primary driver of outperformance relative to the benchmark.Sector allocation was a much smaller contributor.Three sectors, financial services, energy and basic industry accounted for the majority of the superior stock selection.The fund’s bank holdings outpaced the benchmark by a wide margin due to their financial strength and solid growth while our sole life insurer posted good results and strong stock performance.In energy, all our holdings exhibited improved fundamentals and handily exceeded the benchmark return for that sector.The basic industry sector was one of the weaker groups during the last year but our more conservative and less commodity-oriented positions outperformed.Good selection in the aforementioned sectors overwhelmed poor stock selection among our retailers in consumer services and software companies in technology which detracted from relative performance. 1 Outlook We remain committed to our investment strategy, positioned with a higher-quality portfolio relative to the benchmark.This philosophy has proven effective over the long haul as well as in the recent rapidly-appreciating market.We believe our portfolio companies have above-average prospects to enhance their competitive positions, generate growth internally and improve margins which may distinguish them in this era of slow economic growth and persistent risk.Moreover, we believe our investment process of intensively researching the business models and competitive dynamics of and investing in companies trading near the low end of their historical valuation relative to the market will continue to serve us well. The views in this Report were those of the Fund Manager at the time of writing this report and may not reflect the views of the Manager on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. Small Cap stocks are more susceptible to market volatility because the companies may be lacking in product diversification, competitive strength, financial resources or management experience and tend to trade less frequently and in smaller quantities relative to larger companies.Foreign securities involve greater currency valuation, economic, political and regulatory environment risk relative to U.S. securities. The Russell 2000 Value Index is an unmanaged index that measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. An investor cannot invest directly in an index. 2 Chartwell Small Cap Value Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the Russell 2000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 Value Index companies with lower price-to-book ratios and lower forecasted growth values. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 6 Months 1 Year Since Inception* Before deducting maximum sales charge Class A¹ 16.44% 36.70% 23.41% Class I² 16.62% 37.08% 23.70% After deducting maximum sales charge Class A¹ 9.78% 28.80% 19.77% Russell 2000 Value Index 13.94% 32.83% 25.52% * Class A commenced operations on 11/09/11 and class I commenced operations on 03/16/12. The performance figures for Class I include the performance of the Class A for the periods prior to inception date of Class I. Class A imposes higher expenses than that of Class I. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 995-5505. Gross and net expense ratios for Class A shares are 24.12% and 1.41% respectively, and for Class I shares are 17.02% and 1.06% respectively, which are the amounts stated in the current prospectus as of the date of this report. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expense. In the absence of such waivers, the Fund’s returns would have been lower. The contractual fee waivers are in effect through February 28, 2014. ¹ Maximum sales charge for Class A shares is 5.75%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 12 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 3 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 96.5% BASIC MATERIALS – 1.7% Minerals Technologies, Inc. $ COMMUNICATIONS – 2.2% Anixter International, Inc.* Earthlink, Inc. CONSUMER, CYCLICAL – 15.5% Casey's General Stores, Inc. Cato Corp. - Class A G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Jack in the Box, Inc.* Knoll, Inc. Rush Enterprises, Inc. - Class A* Stage Stores, Inc. Toro Co. United Stationers, Inc. CONSUMER, NON-CYCLICAL – 12.5% Brink's Co. Cardtronics, Inc.* Greatbatch, Inc.* Haemonetics Corp.* Helen of Troy Ltd.* Matthews International Corp. - Class A Monro Muffler Brake, Inc. TreeHouse Foods, Inc.* ENERGY – 1.8% CARBO Ceramics, Inc. FINANCIAL – 23.3% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Bank of the Ozarks, Inc. BioMed Realty Trust, Inc. - REIT DuPont Fabros Technology, Inc. Education Realty Trust, Inc. - REIT First Financial Bankshares, Inc. First Midwest Bancorp, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT Home Properties, Inc. - REIT Mid-America Apartment Communities, Inc. - REIT 4 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) PacWest Bancorp $ PS Business Parks, Inc. - REIT Selective Insurance Group, Inc. Signature Bank* UMB Financial Corp. Umpqua Holdings Corp. United Bankshares, Inc. INDUSTRIAL – 28.0% Analogic Corp. Barnes Group, Inc. Blount International, Inc.* Bristow Group, Inc. Calgon Carbon Corp.* CLARCOR, Inc. EnPro Industries, Inc.* ESCO Technologies, Inc. Fabrinet* Franklin Electric Co., Inc. GATX Corp. Gulfmark Offshore, Inc. - Class A Knight Transportation, Inc. Koppers Holdings, Inc. Old Dominion Freight Line, Inc.* Plexus Corp.* Zebra Technologies Corp. - Class A* TECHNOLOGY – 5.8% Diodes, Inc.* j2 Global Communications, Inc. Progress Software Corp.* SYKES Enterprises, Inc.* UTILITIES – 5.7% Avista Corp. Black Hills Corp. Cleco Corp. NorthWestern Corp. TOTAL COMMON STOCKS (Cost $15,325,078) 5 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value SHORT-TERM INVESTMENTS – 2.8% Fidelity Institutional Government Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $534,732) TOTAL INVESTMENTS – 99.3% (Cost $15,859,810) Other Assets in Excess of liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Chartwell Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Industrial 28.0% Financial 23.3% Consumer, Cyclical 15.5% Consumer, Non-cyclical 12.5% Technology 5.8% Utilities 5.7% Communications 2.2% Energy 1.8% Basic Materials 1.7% Total Common Stocks 96.5% Short-Term Investments 2.8% Total Investments 99.3% Other Assets in Excess of liabilities 0.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Chartwell Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2013 Assets: Investments, at value (cost $15,859,810) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees - Class A (Note 7) Shareholder Servicing fees - Class A (Note 8) Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses 35 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.75% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. ** On sales of $25,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 8 Chartwell Small Cap Value Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 Investment Income: Dividends $ Interest 44 Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Distribution fees - Class A (Note 7) Custody fees Auditing fees Chief Compliance Officer fees Legal fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Offering costs Insurance fees Excise Tax Shareholder Servicing fees - Class A (Note 8) Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Chartwell Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, 2013 For the Period November 9, 2011* through October 31, 2012 Increase in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) 2 ) Class I ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) ) Class I ) - Net increase in net assets from capital share transactions * Commencement of operations. Class I shares commenced operations on March 16, 2012. 1 Net of redemption fee proceeds of $2,181 and $3,653, respectively. 2 Amount shown for the year ended October 31, 2013 includes the reversal of redemption fees in the amount of $4,049 from the period ended October 31, 2012 and the year ended October 31, 2013. See accompanying Notes to Financial Statements. 10 Chartwell Small Cap Value Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended October 31, 2013 For the Period November 9, 2011* through October 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 - 2 Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ $ Total return3 % % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and other expenses absorbed %
